Motion Granted; Dismissed and Memorandum Opinion filed August 21, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00433-CV

                  RAPID SETTLEMENTS, LTD., Appellant
                                        V.
   SETTLEMENT FUNDING, LLC D/B/A PEACHTREE SETTLEMENT
        FUNDING AND SIMMIE BERNARD KING, Appellees

                   On Appeal from the 113th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2006-23366B

               MEMORANDUM                        OPINION
      This is an appeal from a judgment signed March 3, 2014. On August 15,
2013, appellant filed an amended unopposed motion to dismiss the appeal. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.